



COURT OF APPEAL FOR ONTARIO

CITATION: Leong v. Ryabikhina, 2015 ONCA 886

DATE: 20151211

DOCKET: C58827

Sharpe, Blair and Huscroft JJ.A.

BETWEEN

Dr.
    Renata Leong and Dr. Rajiv Shah

St. Michaels
    Hospital

Applicant

and

Elena Ryabikhina and Nadejda Ryabikhina

Respondents

No one appearing for the appellant

Katherine A. Booth, for Dr. Renata Leong

Christopher M. Hubbard, for Dr. Renata Leong

Jonathan Gutman, for St. Michaels Hospital

Heard: December 11, 2015

On appeal from the judgment of Justice F.L. Myers of the Superior
    Court of Justice, dated April 23, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellants did not appear. We have read the thorough reasons of the
    application judge and the written arguments filed by the appellants. We agree
    with the application judge that the conduct of the appellants brings them into
    the definition of vexatious litigants. There is no merit to this appeal.

[2]

Appeal dismissed.

[3]

Costs to the respondents Dr. Leong and Shah fixed at $5000 and of the
    respondent hospital fixed at $4000, both amounts inclusive of disbursements and
    taxes.


